                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                           CHARLESTON DIVISION

PRINCE PAYNE ENTERPRISES, INC.,        )
United States for the Use and Benefit of
                                       )
Prince Payne Enterprises, Inc.,        )
                                       )
                  Plaintiff,           )
                                       )                 No. 2:18-cv-2552-DCN
            vs.                        )
                                       )                      ORDER
TIGUA ENTERPRISES, INC. and            )
RESTORATION SPECIALISTS LLC,           )
                                       )
                  Defendants.          )
_______________________________________)

       The following matter is before the court on defendant Tigua Enterprises, Inc.’s

(“Tigua”) motion to dismiss, ECF No. 27. For the reasons set forth below, the court

grants the motion but permits plaintiff Prince Payne Enterprises (“Prince Payne”) to file

an amended complaint in accordance with this order within 14 days of this order.

                                  I. BACKGROUND

       This case arises out of a payment dispute. Tigua entered into a contract with the

United States Department of State to perform certain operations and maintenance

services. Tigua subcontracted with defendant Restoration Specialists LLC (“Restoration

Specialists”) (collectively with Tigua, “defendants”) to perform work at a Department of

State site in North Charleston. Restoration Specialists in turn subcontracted portions of

work to Prince Payne. Prince Payne alleges that it performed the work until Restoration

Specialists stopped paying Prince Payne’s invoices in August 2017, and defendants now

owe Prince Payne $50,233.75.




                                             1
       Prince Payne filed a complaint on September 17, 2018 bringing causes of action

for a violation of the Miller Act, breach of contract, unjust enrichment, and a violation of

the South Carolina Unfair Trade Practices Act (“SCUTPA”). After neither defendant

entered an appearance in the case, Prince Payne filed a motion for default judgment as to

both defendants on January 17, 2019. ECF No. 5. On January 31, 2019, Tigua

responded to the motion, ECF No. 9, and also filed a motion to set aside default, ECF No.

8. Restoration Specialists did not enter an appearance or respond to Prince Payne’s

motion. The court denied the motion for default judgment as to Tigua, granted Tigua’s

motion to set aside default, and denied the motion for default judgment as to Restoration

Specialists without prejudice so that the clerk could first enter default for Restoration

Specialists. The clerk then entered default as to Restoration Specialists, and the court

granted default judgment in the amount of $50,632.75 on April 24, 2019. ECF No. 23.

       On July 16, 2019, Tigua filed its motion to dismiss. ECF No. 27. On July 17,

2019, Prince Payne filed a request for entry of default as to Tigua, ECF No. 30, which the

clerk denied due to the pending responsive pleading, ECF No. 31. Prince Payne then

filed a response to the motion to dismiss on July 30, 2019. ECF No. 32. Tigua replied on

August 6, 2019. ECF No. 34. The court held a hearing on the motion on October 15,

2019. The motion is ripe for review.

                                     II. STANDARD

       A Rule 12(b)(6) motion for failure to state a claim upon which relief can be

granted “challenges the legal sufficiency of a complaint.” Francis v. Giacomelli, 588

F.3d 186, 192 (4th Cir. 2009) (citations omitted); see also Republican Party of N.C. v.

Martin, 980 F.2d 943, 952 (4th Cir. 1992) (“A motion to dismiss under Rule 12(b)(6) . . .



                                              2
does not resolve contests surrounding the facts, the merits of a claim, or the applicability

of defenses.”). To be legally sufficient, a pleading must contain a “short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). A Rule 12(b)(6) motion should not be granted unless it appears certain that the

plaintiff can prove no set of facts that would support his claim and would entitle him to

relief. Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993). When

considering a Rule 12(b)(6) motion, the court should accept all well-pleaded allegations

as true and should view the complaint in a light most favorable to the plaintiff.

Ostrzenski v. Seigel, 177 F.3d 245, 251 (4th Cir.1999); Mylan Labs., Inc., 7 F.3d at 1134.

“To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id.

                                     III. DISCUSSION

        Before diving into the substance of Tigua’s motion to dismiss, the court must first

address a procedural argument made by Prince Payne. In response to the motion to

dismiss, Prince Payne argues that Tigua’s motion is untimely, and as such, default

judgment against Tigua is warranted. Pursuant to Rule 12 of the Federal Rules of Civil

Procedure, a defendant must file an answer or responsive pleading within 21 days of

service of the complaint, and if a defendant files a 12(b)(6) motion, he must do so prior to

filing a responsive pleading. The complaint was delivered via certified mail to the mail



                                               3
room located at Tigua’s physical address on November 9, 2018, where the mail was

accepted by an employee of the mailroom who is not affiliated with Tigua. Due to some

address and mail delivery issues, Tigua did not learn of the complaint and summons until

January 2019 and did not enter an appearance in this case until January 31, 2019. At that

point, Tigua did not file an answer or motion to dismiss but instead filed a motion to set

aside default judgment and a response to Prince Payne’s pending motion for default

judgment.

       The court issued its order denying default judgment as to Tigua on March 6, 2019.

The order did not specify a date by when Tigua needed to file an answer or a responsive

pleading. The court then entered a scheduling order on April 1, 2019. Tigua did not file

its motion to dismiss until three months later on July 16, 2019. Prince Payne argues that

Tigua clearly had notice of the complaint on January 31, when counsel filed a notice of

appearance in this case, and Prince Payne did not file an answer or a motion to dismiss

within 21 days. Prince Payne also contends that, to the extent Tigua argues that Tigua’s

deadline was tolled by the court’s consideration of default judgment, Tigua still did not

file an answer or motion to dismiss within 21 days of the court’s order. Prince Payne

argues that it is prejudiced by Tigua’s late filing because, per the scheduling order, the

deadline for motions to amend the pleadings was June 3, 2019, and because Tigua did not

file its motion to dismiss until July 16, Prince Payne lost the right to amend its complaint

as a matter of course. As such, Prince Payne argues that Tigua should be held in default

for filing its motion “grossly out of time.”

       At the hearing on the motion, Tigua’s counsel explained that he waited to file

Tigua’s motion to dismiss because at the February 27, 2019 default judgment hearing in



                                               4
this case, counsel for Prince Payne informed counsel for Tigua that she planned to file an

amended complaint. Tigua did not want to waste the court’s resources by filing a motion

to dismiss a complaint that was going to be amended, so Tigua planned to wait to file its

motion to dismiss until Prince Payne filed its amended complaint. However, the deadline

for motions to amend pleadings passed without Prince Payne seeking leave to amend its

complaint, and Tigua subsequently filed its motion to dismiss.

       At the hearing, Prince Payne’s counsel agreed that she told Tigua’s counsel that

she planned to amend the complaint; however, she explained that she was waiting for

Tigua to first file a motion to dismiss so that she could fix the deficiencies that Tigua

raised in its motion. She continued to stress the procedural order that a plaintiff files a

complaint, a defendant files a motion to dismiss, and then the plaintiff amends the

complaint as a matter of course based on the arguments in the motion to dismiss.

Whether it is a wise use of the parties’ and the court’s time and resources to rely on a

motion to dismiss to alert a plaintiff’s counsel to legal deficiencies with the complaint, as

opposed to ensuring that the complaint is legally sufficient when it is originally filed, is

questionable. Nevertheless, Prince Payne’s counsel’s reliance on this procedure here is

unconvincing because in the briefing on Tigua’s motion to set aside default, Tigua

provided its arguments about the complaint’s deficiencies when arguing that Tigua had

meritorious defenses that warranted the court setting aside the default. Indeed, the

arguments in Tigua’s motion to dismiss appears to be nearly, if not completely, identical

to the arguments in Tigua’s motion to set aside default.

       In light of this information, the court declines to deny Tigua’s motion to dismiss

as untimely and grant default judgment. The court finds that it was reasonable for



                                              5
Tigua’s counsel to rely on Prince Payne’s counsel’s representation that she planned to

amend the complaint, especially in light of the fact that Prince Payne was privy to a

preview of Tigua’s motion to dismiss during the briefing on the motion to set aside

default judgment. Therefore, the court now considers the merits of Tigua’s motion to

dismiss.

          Tigua argues in its motion that Prince Payne’s claims in its original complaint are

legally insufficient. Prince Payne responds by explaining that it has cured the

deficiencies discussed in Tigua’s motion in its proposed amended complaint, which is

attached to Prince Payne’s response and for which Prince Payne seeks leave from the

court to file. In reply, Tigua argues that Prince Payne’s proposed amended complaint is

still deficient, making amendment futile. The court finds that Prince Payne’s claim for a

violation of the Miller Act must be dismissed but grants leave for Prince Payne to amend

its complaint on that claim. As for Prince Payne’s breach of contract, unjust enrichment,

and SCUTPA claims, the court finds that dismissal is warranted and denies leave to

amend the complaint because doing so would be futile. Finally, the court does not grant

leave for Prince Payne to add a fraud claim to its complaint because the claim is not

sufficiently alleged in Prince Payne’s proposed amended complaint, making amendment

futile.

          A. Violation of the Miller Act

          Tigua argues that Prince Payne’s original Miller Act claim should be dismissed

based on the statute of limitations. The Miller Act has a one-year statute of limitations,

requiring a plaintiff to initiate an action no later than a year after the day on which the last

labor was performed by the plaintiff. 40 U.S.C. § 3133(b)(4). Prince Payne originally



                                               6
alleged that its work ended in August of 2017, but Prince Payne did not bring this action

until September of 2018, meaning that statute of limitations had expired. As such, Prince

Payne’s proposed amended complaint alleges that Prince Payne performed work through

October 2017, attaching a change work order dated October 3, 2017 to the proposed

amended complaint. Prince Payne also newly alleges that it requested payment from

Tigua within ninety days of the last completed work, which complies with another

requirement to bring suit under the Miller Act. See § 3133(b)(2) (“A person having a

direct contractual relationship with a subcontractor but no contractual relationship,

express or implied, with the contractor furnishing the payment bond may bring a civil

action on the payment bond on giving written notice to the contractor within 90 days

from the date on which the person did or performed the last of the labor or furnished or

supplied the last of the material for which the claim is made.”).

        Tigua argues that allowing Prince Payne to amend this claim would be futile

because Prince Payne did not submit proper notice of payment within 90 days as required

by § 3133(b)(2). Tigua explains that the Miller Act requires that the notice must state

with “substantial accuracy the amount claimed” and include “the name of the party to

whom the material was furnished or supplied or for whom the labor was done or

performed,” and that neither of the exhibits that Prince Payne attaches to its proposed

amended complaint meet these requirements.

        As an initial matter, this language in the Miller Act reads as though the

requirements apply to the civil action filed by the plaintiff, not the notice that the plaintiff

must send. The subsection first states:

        A person having a direct contractual relationship with a subcontractor but
        no contractual relationship, express or implied, with the contractor

                                               7
       furnishing the payment bond may bring a civil action on the payment bond
       on giving written notice to the contractor within 90 days from the date on
       which the person did or performed the last of the labor or furnished or
       supplied the last of the material for which the claim is made.

§ 3133(b)(2) (emphasis added). It then states that “[t]he action must state with

substantial accuracy the amount claimed and the name of the party to whom the material

was furnished or supplied or for whom the labor was done or performed.” Id. (emphasis

added). However, courts have interpreted the legislative history and amendments made

to the Miller Act to find that despite the statutory language, these requirements apply to

both the notice and the civil action. See Trustees of Heating, Piping & Refrigeration

Pension Fund v. Milestone Const. Servs., Inc., 991 F. Supp. 2d 713, 718 (D. Md. 2014);

AMEC Env’t & Infrastructure, Inc. v. Structural Assocs., Inc., 2014 WL 1379519, at *3

(E.D.N.C. Apr. 8, 2014).

       Tigua argues that the two instances of notice alleged by Prince Payne, Exhibits F

and G to the proposed amended complaint, do not contain sufficient notice. Exhibit G is

a letter dated March 29, 2018, which is clearly 90 days beyond the last work performed in

October 2017. Exhibit F is a series of emails, most of which are rather vague and none of

which mention the amount of payment owed. However, keeping in mind the court’s

obligation to accept all allegations as true as this stage of litigation, Prince Payne alleges

that Prince Payne “demanded payment from [Tigua] several times, and within ninety

days of last performing work on the project.” Proposed Am. Compl. ¶ 21. While the

dates and contents of the attached exhibits may not meet the notice requirements of the

Miller Act, the court must accept the allegation that Prince Payne demanded payment

from Tigua within ninety days of last performing work as true. Discovery may reveal

that this is not true or that none of the communications satisfy the Miller Act’s notice

                                               8
requirements; however, at this early stage of litigation, the court finds that Prince Payne’s

proposed amended complaint sufficiently alleges a viable cause of action for a violation

of the Miller Act. As such, the court grants Tigua’s motion to dismiss as to Prince

Payne’s original Miller Act claim but permits Prince Payne to file its proposed amended

complaint’s Miller Act claim.

       B. Breach of Contract

       Next, Tigua argues that, because Prince Payne entered into a contract with

Restoration Specialists and not with Tigua, the breach of contract claim should be

dismissed for lack of privity of contract. In response, Prince Payne attached to its

proposed amended complaint as Exhibit C a joint check agreement to evidence a contract

between Prince Payne, Restoration Specialists, and Tigua. Tigua contends that this still

does not cure the deficiency because Tigua did not sign the joint check agreement and

because the agreement explicitly states both that “[i]t is expressly agreed and understood

by Tigua, Restoration Specialists, and Prince [Payne] that this Agreement does not

constitute a guarantee of payment by Tigua to either Restoration Specialists or Prince

[Payne]” and “[i]t is understood that this agreement is made solely as a convenience to

Prince and does not create any contractual rights between Prince [Payne] and Tigua.”

ECF No. 32-1 at 32.

       The court finds that Prince Payne’s original breach of contract claim must be

dismissed. The complaint only alleges that Prince Payne contracted with Restoration

Specialists. Compl. ¶ 6. There are no allegations that Prince Payne entered into any

contract with Tigua. Moreover, the court finds that amendment of this claim would be

futile. “Although [motions to amend] should be granted liberally, a district court may



                                              9
deny leave if amending the complaint would be futile—that is, if the proposed amended

complaint fails to satisfy the requirements of the federal rules.” U.S. ex rel. Wilson v.

Kellogg Brown & Root, Inc., 525 F.3d 370, 376 (4th Cir. 2008) (citation omitted); see

also Katyle v. Penn Nat. Gaming, Inc., 637 F.3d 462, 471 (4th Cir. 2011) (“Futility is

apparent if the proposed amended complaint fails to state a claim under the applicable

rules and accompanying standards.”). Here, Prince Payne still fails to state a breach of

contract claim in its proposed amended complaint because the contract on which it relies

to allege privity of contract explicitly states that the contract does not create any

contractual rights between Prince Payne and Tigua. Therefore, the court denies Prince

Payne leave to file its proposed amended complaint’s breach of contract claim.

       C. Unjust Enrichment

       Tigua next argues that Prince Payne does not have a viable claim for unjust

enrichment because Tigua never solicited or received goods from Prince Payne from

which Tigua received a benefit. Instead, Prince Payne conducted work for Restoration

Specialists, and the work benefitted the Department of State. Tigua also explains that it

paid Restoration Specialists in full, and that “[c]ourts addressing a claim of unjust

enrichment by a subcontractor against a property owner have typically denied recovery

where the owner in fact paid on its contract with the general contractor.” Williams

Carpet Contractors, Inc. v. Skelly, 734 S.E.2d 177, 180 (S.C. Ct. App. 2012) (citations

omitted). In response, Prince Payne argues that Tigua did benefit from Prince Payne’s

work because Tigua received payment from a government contract based on Prince

Payne’s work, and that Tigua promised payment to Prince Payne through the joint check

agreement, citing to Prince Payne’s proposed amended complaint.



                                              10
        To state a claim for unjust enrichment, a plaintiff must allege that “(1) he

conferred a benefit upon the defendant; (2) the defendant realized that benefit; and (3)

retention of the benefit by the defendant under the circumstances make it inequitable for

the defendant to retain it without paying its value.” Williams Carpet Contractors,

Inc.,734 S.E.2d at 180. Tigua relies on Williams Carpet Contractors, which states that

“[c]ourts addressing a claim of unjust enrichment by a subcontractor against a property

owner have typically denied recovery where the owner in fact paid on its contract with

the general contractor.” Id. at 180. While Tigua is a contractor, as opposed to a property

owner, the court still finds this law to be applicable. Tigua paid Restoration Specialists in

full. As such, payment in the first contractual tier–whether it be owner to contractor or

contractor to subcontractor–is fulfilled. As a result, a party in the second contractual tier,

i.e., Prince Payne, cannot seek payment from the first-tier party who has already paid in

full, i.e. Tigua. Prince Payne has failed to set forth any argument as to why this legal

principle does not apply here and instead grounds its cause of action on the joint check

agreement in its proposed amended complaint in an attempt to sufficiently state a claim.

This does not negate the law discussed above nor does it add anything to the claim.

Prince Payne contends that the joint check agreement constitutes Tigua’s guarantee of

payment to Prince Payne, but this directly contradicts the joint check agreement’s

statement that “[i]t is expressly agreed and understood by Tigua, Restoration Specialists,

and Prince [Payne] that this Agreement does not constitute a guarantee of payment.”

ECF No. 32-1 at 32. Therefore, the court finds that Prince Payne failed to state a claim

for unjust enrichment, and the court denies leave to amend this claim, as doing so would

be futile.



                                              11
       D. SCUTPA

       Next, Tigua contends that Prince Payne’s SCUTPA claim fails to state a claim

because Prince Payne failed to allege unfair trade practices and an impact on public

interest. Tigua also explains that this dispute is one between private parties and is beyond

the reach of SCUTPA. A SCUTPA claim requires an unfair or deceptive act or practice

that has an adverse impact on public interest. S.C. Code Ann. § 39-1-10(b). “An impact

on the public interest may be shown if the acts or practices have the potential for

repetition.” Singleton v. Stokes Motors, Inc., 595 S.E.2d 461, 466 (S.C. 2004). “The

potential for repetition may be shown in either of two ways: (1) by showing the same

kind of actions occurred in the past, thus making it likely they will continue to occur

absent deterrence; or (2) by showing the company’s procedures created a potential for

repetition of the unfair and deceptive acts.” Id. In its original complaint, Prince Payne

simply alleges that Tigua has “committed and is continuing to commit unfair or deceptive

trade practices” and that Tigua “will continue to use improper methods.” Compl. §§ 39–

40. Moreover, Prince Payne alleges that Tigua’s actions “have an adverse impact on the

public interest” and “have the potential for repetition.” Compl. §§ 43–44. These

allegations are mere recitals of the elements of a SCUTPA claim without allegations of

fact to support these legal conclusions and are is insufficient to state a SCUTPA claim.

       In its proposed amended complaint, Prince Payne alleges that “[d]efendants’

actions have an adverse impact on the public interest, as they involve the conversion and

misuse of taxpayer funds on a government project.” Proposed Am. Compl. ¶ 48. Despite

this allegation, the exhibits to the proposed amended complaint demonstrate that Tigua

paid Restoration Specialists, who failed to pay Prince Payne. Indeed, Prince Payne does



                                             12
not dispute that this is what happened. Therefore, the exhibits to the proposed amended

complaint directly contradict that allegation that this dispute involves the misuse of

taxpayer funds, making it impossible for the court to accept this allegation as true. In

addition, Prince Payne still fails to include any allegations to show that Tigua’s actions

have a potential for repetition.

       Moreover, “[b]ecause only unfair acts that adversely affect the public interest give

rise to liability under the SCUTPA, a deliberate or intentional breach of contract, without

more, does not constitute a violation of the SCUTPA.” Bessinger v. Food Lion, Inc., 305

F. Supp. 2d 574, 581 (D.S.C. 2003), aff’d sub nom. Bessinger v. Food Lion, LLC, 115 F.

App’x 636 (4th Cir. 2004). Indeed, “conduct that affects only the parties to the

transaction and not the public interest provides no basis for a SCUTPA claim.” Id.

Neither Prince Payne’s original or proposed amended complaint allege that this dispute is

anything more than an alleged breach of contract. There are no factual allegations that

Tigua has engaged in improper conduct with any party other than Prince Payne. As such,

the court dismisses Prince Payne’s SCUTPA claim and denies leave to amend the claim.

       E. Fraud

       Finally, Prince Payne seeks to add a new cause of action in its proposed amended

complaint—fraud. Prince Payne alleges that Tigua made material misrepresentations of

material fact when it told Tigua that it would pay Prince Payne and Restoration

Specialists by joint check. Prince Payne allegedly worked on the project with the

expectation that it would receive payment, and Tigua allegedly did not intend and failed

to pay Prince Payne by joint check.




                                             13
       Tigua argues that allowing Prince Payne to add this claim would be futile because

Prince Payne has not pled its fraud claim with particularity as required by Rule 9(b), and

that regardless, the fraud claim is premised on the joint check agreement that Tigua did

not sign. “In alleging fraud or mistake, a party must state with particularity the

circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b). “The ‘circumstances’

required to be pled with particularity under Rule 9(b) are ‘the time, place, and contents of

the false representations, as well as the identity of the person making the

misrepresentation and what he obtained thereby.’” Harrison v. Westinghouse Savannah

River Co., 176 F.3d 776, 784 (4th Cir. 1999) (quoting 5 Charles Alan Wright and Arthur

R. Miller, Federal Practice and Procedure: Civil § 1297, at 590 (2d ed. 1990)). Tigua

argues that Prince Payne has failed to meet this standard because it did not sign the joint

check agreement and Prince Payne has otherwise failed to plead these requirements.

Indeed, the only basis for the fraud claim is the joint check agreement, and the agreement

is not dated nor signed by Tigua. As such, this claim has not been stated with sufficient

particularity, and the court denies leave for Prince Payne to add this claim to its

complaint.

       In sum, all of the claims in Prince Payne’s original complaint must be dismissed.

The only claim for which amendment would not be futile is Prince Payne’s claim for a

violation of the Miller Act. Therefore, the court permits Prince Payne file its proposed

amended complaint with the Miller Act claim only. Prince Payne shall not include any

additional allegations or causes of actions in its amended complaint. In other words,

Prince Payne’s amended complaint shall only include its proposed amended Miller Act

claim as the claim was presented to the court.



                                             14
                                  IV. CONCLUSION

        For the reasons set forth above, the court grants the motion to dismiss but permits

Prince Payne to file an amended complaint in accordance with this order within 14 days

of this order.

        AND IT IS SO ORDERED.




                                      DAVID C. NORTON
                                      UNITED STATES DISTRICT JUDGE

October 22, 2019
Charleston, South Carolina




                                            15
